Exhibit 10.2

SECOND AMENDMENT TO LEASE

(One Tower Place)

THIS SECOND AMENDMENT TO LEASE ("Second Amendment") is made and entered into as
of the 20th day of July, 2017, by and between AP3-SF2 CT SOUTH, LLC, a Delaware
limited liability company ("Landlord") and ACHAOGEN, INC., a Delaware
corporation ("Tenant").

R E C I T A L S:

A.

Landlord and Tenant entered into that certain Lease dated as of August 12, 2016
(the "Original Lease"), as modified by that certain First Amendment to Lease
dated as of April 7, 2017 by and between Landlord and Tenant ("First
Amendment"), whereby Landlord leases to Tenant and Tenant leases from Landlord,
certain space in the building (the "Building") located at One Tower Place, South
San Francisco, California 94080.  The Original Lease, as modified by the First
Amendment, may be referred to herein as the "Lease."

B.

By this Second Amendment, Landlord and Tenant desire to expand the Existing
Premises (defined below) and to otherwise modify the Lease as provided herein.

C.

Unless otherwise defined herein, capitalized terms as used herein shall have the
same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E M E N T:

1.Existing Premises.  Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord that certain space in the Building containing approximately 47,118
rentable square feet square feet of space consisting of (i) 32,909 rentable
square feet located on the third (3rd) floor of the Building and commonly known
as Suite 300, and (ii) approximately 14,209 rentable square feet located on the
fourth (4th) floor of the Building and commonly known as Suite 400 (the
"Existing Premises"), all as more particularly described in the Lease.

2.Expansion of the Existing Premises; Expansion Commencement Date; Landlord's
Delivery of Expansion Space.  

2.1.Expansion Space.  That certain space commonly known as Suite 450 and
comprised of 18,888 rentable square feet located on the fourth (4th) floor of
the Building (the "Suite 450 Expansion Space"), and (ii) that certain space
commonly known as Suite 500 and comprised of 32,978 rentable square feet located
on the entirety of the fifth (5th) floor of the Building (the "Suite 500
Expansion Space"), each as outlined on the floor plans attached hereto as
Exhibit "A" and made a part hereof, may be collectively referred to herein as
the "Expansion Space."  Effective

 

 

 

 

--------------------------------------------------------------------------------

as of the date hereof, Sections 1.4 and 1.5 of the Original Lease are hereby
deemed deleted in their entirety and are of no further force or effect.

2.2.Expansion Commencement Dates.  Effective as of the earlier of (i) August 1,
2017 or (ii) the date Tenant commences business operations in all or any portion
of the Suite 450 Expansion Space  ("Suite 450 Expansion Commencement Date"),
Tenant shall lease from Landlord and Landlord shall lease to Tenant, the
Suite 450 Expansion Space.  Effective as of the earlier of (i) June 1, 2018 or
(ii) the date Tenant commences business operations in all or any portion of the
Suite 500 Expansion Space ("Suite 500 Expansion Commencement Date"), Tenant
shall lease from Landlord and Landlord shall lease to Tenant, the Suite 500
Expansion Space; provided, however, that in no event shall the Suite 500
Expansion Commencement Date be earlier than January 1, 2018.  Accordingly,
effective upon the Suite 450 Expansion Commencement Date, the Existing Premises
shall be increased to include the Suite 450 Expansion Space and that upon the
Suite 500 Expansion Commencement Date, the Existing Premises shall be increased
to include the Suite 500 Expansion Space.  Effective as of the applicable
Expansion Commencement Date, all references to the "Premises" shall mean and
refer to the Existing Premises as expanded by the applicable Expansion Space.

2.3.Landlord's Delivery of Expansion Space to Tenant.  Landlord shall deliver
the Expansion Space to Tenant on the date of the full execution and delivery of
this Second Amendment by Landlord and Tenant ("Delivery Date") in order for
Tenant to commence the design and construction of the Tenant Improvements (as
defined in the Work Letter) pursuant to the Tenant Work Letter attached hereto
as Exhibit B (the “Work Letter”) and to install any of Tenant’s furniture,
fixtures and equipment.  Such occupancy by Tenant during the period from the
Delivery Date until the Suite 450 Expansion Commencement Date and the Suite 500
Expansion Commencement Date, as applicable, shall be subject to all of the terms
and conditions of the Lease including, but not limited to, the provisions of
Articles 8, 9 and 10 of the Original Lease (including Tenant's obligation to
provide Landlord with evidence of insurance) except that Tenant will not be
obligated to pay Base Rent nor Tenant's Share of Operating Expenses, Tax
Expenses and Utilities Costs during such period of time until the occurrence of
the actual Suite 450 Expansion Commencement Date and the Suite 500 Expansion
Commencement Date with respect to the Suite 450 Expansion Space and the Suite
500 Expansion Space, respectively.  Tenant acknowledges and agrees that Landlord
will be constructing the Vertical Exhaust (as defined in the First Amendment) in
the Building and that Tenant agrees to use commercially reasonable efforts to
minimize interference with such Vertical Exhaust work in the Building.  Landlord
and Tenant agree to work in good faith to coordinate each party's respective
work in the Building.

3.Existing Lease Term and Expansion Space Term.  Landlord and Tenant acknowledge
and agree that the Lease Commencement Date for the Existing Premises occurred on
March 23, 2017, and that, as of the date hereof, the current Lease Expiration
Date is September 30, 2027.  The Term of Tenant's lease of the Suite 450
Expansion Space and the Term of Tenant's lease of the Suite 500 Expansion Space
shall commence on the Suite 450 Expansion Commencement Date and Suite 500
Expansion Commencement Date, respectively, and shall expire on January 31, 2028
("New Expiration Date"), subject to Tenant's extension rights in the Lease.  The
Term of Tenant's Lease of the Existing Premises shall be extended until the
January 31, 2028 New Expiration Date, which shall be the Lease Expiration Date
for all purposes under the Lease.  Landlord may deliver to Tenant a confirmation
memorandum in the form of Exhibit C

 

-2-

 

 

--------------------------------------------------------------------------------

(modified as necessary for this Second Amendment) of the Original Lease
(confirming the Suite 450 Expansion Commencement Date and Suite 500 Expansion
Commencement Date), which amendment or confirmation memorandum Tenant shall
execute and return to Landlord within ten (10) business days of receipt thereof,
unless Tenant believes that such confirmation memorandum is incorrect, in which
case Tenant shall inform Landlord within such ten (10) business day period.

4.Base Rent.  

4.1.Base Rent for Suite 450 Expansion Space.  Notwithstanding anything to the
contrary in the Lease, commencing on the Suite 450 Expansion Commencement Date,
Tenant shall pay, in accordance with the provisions of this Section 4.1 but
subject to abatement as provided in Section 5 below, Base Rent for the Suite 450
Expansion Space as follows:

Period

Annual Base Rent

**Monthly Installment of Base Rent

***Monthly Rental Rate per Rentable Square Foot

*Suite 450 Expansion Commencement Date – 03/22/18

 

 

$1,087,948.80

 

 

$90,662.40

$4.80

*03/23/18 – 03/22/19

$1,126,026.90

$93,835.58

$4.97

03/23/19 – 03/22/20

$1,165,437.80

$97,119.82

$5.14

03/23/20 – 03/22/21

$1,206,228.10

$100,519.01

$5.32

03/23/21 – 03/22/22

$1,248,446.00

$104,037.17

$5.51

03/33/22 – 03/22/23

$1,292,141.60

$107,678.47

$5.70

03/23/23 – 03/23/24

$1,337,366.50

$111,447.21

$5.90

03/23/24 – 03/23/25

$1,384,174.30

$115,347.86

$6.10

03/23/25 – 03/22/26

$1,432,620.30

$119,385.03

$6.31

03/23/26 – 03/22/27

$1,482,762.00

$123,563.50

$6.53

03/23/27 – 01/31/28

$1,534,658.60

$127,888.22

$6.76

*Subject to abatement as provided in Section 5 below.

**The initial monthly installment of Base Rent amount was calculated by
multiplying the initial monthly Base Rent rate per rentable square foot amount
by the number of rentable square feet of space in the Suite 450 Expansion
Space.  In all subsequent Base Rent payment periods, the

 

-3-

 

 

--------------------------------------------------------------------------------

calculation of each monthly installment of Base Rent amount reflects an annual
increase of three and one-half percent (3.50%).

***The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts provided for informational purposes
only.

4.2.Base Rent for Suite 500 Expansion Space.  Notwithstanding anything to the
contrary in the Lease, commencing on the Suite 500 Expansion Commencement Date,
Tenant shall pay, in accordance with the provisions of this Section 4.2 but
subject to abatement as provided in Section 5 below, Base Rent for the Suite 500
Expansion Space as follows:

Period

Annual Base Rent

**Monthly Installment of

Base Rent

***Monthly Rental Rate per Rentable Square Foot

*Suite 500 Expansion Commencement Date – 03/22/18

 

 

$1,899,532.80

 

 

$158,294.40

$4.80

*03/23/18 – 03/22/19

$1,966,016.40

$163,834.70

$4.97

03/23/19 – 03/22/20

$2,034,826.90

$169,568.91

$5.14

03/23/20 – 03/22/21

$2,106,045.80

$175,503.82

$5.32

03/23/21 – 03/22/22

$2,179,757.40

$181,646.45

$5.51

03/33/22 – 03/22/23

$2,256,048.80

$188,004.07

$5.70

03/23/23 – 03/23/24

$2,335,010.50

$194,584.21

$5.90

03/23/24 – 03/23/25

$2,416,735.80

$201,394.65

$6.10

03/23/25 – 03/22/26

$2,501,321.50

$208,443.46

$6.31

03/23/26 – 03/22/27

$2,588,867.70

$215,738.98

$6.53

03/23/27 – 01/31/28

$2,679,478.00

$223,289.84

$6.76

*Subject to abatement as provided in Section 5 below.

**The initial monthly installment of Base Rent amount was calculated by
multiplying the initial monthly Base Rent rate per rentable square foot amount
by the number of rentable square feet of space in the Suite 500 Expansion
Space.  In all subsequent Base Rent payment periods during the Term, the
calculation of each monthly installment of Base Rent amount reflects an annual
increase of three and one-half percent (3.50%).

 

-4-

 

 

--------------------------------------------------------------------------------

***The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts provided for informational purposes
only.

5.Monthly Base Rent Abatement.  Notwithstanding anything to the contrary
contained in the Lease or in this Second Amendment, and so long as Tenant is not
then in default under the Lease (as modified by this Second Amendment) beyond
the expiration of all applicable notice and cure periods, Landlord hereby agrees
to abate (i) Tenant's obligation to pay Tenant's monthly Base Rent for the Suite
450 Expansion Space for the first eight (8) full months following the Suite 450
Expansion Commencement Date, and (ii) Tenant's obligation to pay monthly Base
Rent for the Suite 500 Expansion Space until September 1, 2018 (collectively,
the "Abated Rent").  During such abatement periods, Tenant shall still be
responsible for the payment of all of its other monetary obligations under the
Lease, as amended by this Second Amendment.  In the event of a default by Tenant
under the terms of the Lease, as amended by this Second Amendment, that results
in early termination pursuant to the provisions of Article 19 of the Original
Lease, then as part of the recovery set forth in Article 19 of the Original
Lease, Landlord shall be entitled to the recovery of the unamortized amount of
the Abated Rent that was abated under the provisions of this Section 5.

6.Condition of Premises.  Tenant hereby agrees to accept the Expansion Space in
its "as-is" condition and Tenant hereby acknowledges that Landlord, except as
otherwise provided in this Second Amendment, shall not be obligated to pay for
any improvement work or services related to the improvement of the Expansion
Space.  Except as set forth in this Second Amendment, Tenant also acknowledges
that Landlord has made no representation or warranty regarding the condition of
the Expansion Space; provided, however, in the event that, after Landlord's
delivery of the Expansion Space, the Base, Shell and Core of the Building (as
defined in Section 1 of the Work Letter), which includes the Systems and
Equipment, the base building HVAC, plumbing, life safety and electrical systems
of the Building as well as the roof and roof membrane, (A) does not comply with
applicable laws, seismic, fire and life safety codes, and the ADA (to the extent
applicable), in effect as of the date of this Second Amendment, or (B) contains
latent defects, then Landlord shall be responsible, at its sole cost and expense
which shall not be included in Operating Expenses (except as otherwise permitted
in Section 4.2 of the Original Lease), for correcting any such non-compliance to
the extent required by such applicable laws, codes and the ADA as soon as
reasonably possible after receiving notice thereof from the applicable
governmental authority or Tenant, and/or correcting such latent defects as soon
as reasonably possible after receiving notice thereof from
Tenant.  Notwithstanding the foregoing, if Tenant fails to give Landlord written
notice of any such latent defects in clause (B) hereinabove within six (6)
months after the Suite 500 Expansion Commencement Date, then the correction of
any such latent defects shall, subject to Landlord's repair obligations in
Section 7.2 of the Original Lease (and to the extent such correction is a
responsibility of Tenant pursuant to Section 7.1 of the Original Lease), be
Tenant's responsibility at Tenant's sole cost and expense.

7.Parking.  Commencing as of the Suite 450 Expansion Commencement Date, Tenant
shall be entitled to forty-five (45) additional unreserved parking
spaces.  Commencing as of the Suite 500 Expansion Commencement Date, Tenant
shall be entitled to an additional one hundred five (105) additional unreserved
parking spaces.  Tenant's use of all such additional parking spaces shall be
subject to the terms and conditions of the Lease.

 

-5-

 

 

--------------------------------------------------------------------------------

8.Tenant's Share of Operating Expenses, Tax Expenses and Utilities
Costs.  Notwithstanding anything to the contrary in the Lease, (i) commencing as
of the Suite 450 Expansion Commencement Date, Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs shall be deemed increased to 19.42%
(based on (i) the addition of the Suite 450 Expansion Space (18,888 rentable
square feet) to the Existing Premises for a total of 66,006 rentable square feet
and (ii) the Building rentable square footage of 339,791), and (ii) commencing
as of the Suite 500 Expansion Commencement Date, Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs shall be deemed increased to 29.10%
(based on (i) the addition of the Suite 500 Expansion Space (32,978 rentable
square feet) to the Existing Premises for a total of 98,884 rentable square feet
and (ii) the Building rentable square footage of 339,791).

9.Brokers.  Each party represents and warrants to the other that, except for
Savills Studley ("Tenant's Broker"), no broker, agent or finder negotiated or
was instrumental in negotiating or consummating this Second Amendment.  Each
party further agrees to defend, indemnify and hold harmless the other party from
and against any claim for commission or finder's fee by any person or entity
(other than Tenant's Broker) who claims or alleges that they were retained or
engaged by the first party or at the request of such party in connection with
this Second Amendment.  Landlord shall pay the commission due to Tenant’s Broker
in connection with this Second Amendment pursuant to a separate agreement.

10.Monument Sign and Conditional Building Exterior Signage.  

10.1.Monument Sign.  Subject to the approval of all applicable governmental
authorities, and compliance with all applicable laws and any CC&Rs which have
been provided to Tenant, and the terms of this Section 10.1, Tenant shall have
the non-exclusive right to install, at Tenant's sole discretion, cost and
expense, one (1) identification sign on the existing signage monument for the
Building located near Airport Boulevard and depicted on Exhibit D attached
hereto (the "Monument"), which identification sign shall display the name,
"Achaogen" only, unless otherwise approved by Landlord, which approval shall not
be unreasonably withheld.  Tenant's identification sign on the Monument shall be
referred to herein as "Tenant's Monument Sign".  The graphics, materials, color,
design, lettering, lighting, size, specifications, manner of affixing and exact
location of Tenant's Monument Sign shall be subject to Landlord's reasonable
approval.  Tenant shall pay for all costs and expenses related to Tenant's
Monument Sign, including, without limitation, costs of the design, construction,
installation, maintenance, insurance, utilities, repair and replacement thereof;
provided, however, Tenant shall only pay a pro-rata portion (as reasonably
determined by Landlord) of the costs of maintenance, insurance, utilities and
repairs with respect to the Monument Sign.  Tenant shall install and maintain
the Monument Sign in compliance with all laws and CC&Rs which are provided to
Tenant and subject to the applicable provisions the Lease.  Notwithstanding the
foregoing, Landlord shall be responsible for maintenance of the Monument as well
as any associated lighting and landscaping.

10.2.Conditional Building Exterior Signage.  Landlord has informed Tenant that
an existing tenant ("Existing Tenant") of the Building has exclusive rights to
exterior signage on the Building (the "Existing Tenant Exterior Signage
Rights").  Upon the expiration or sooner termination of the lease of such
Existing Tenant or the expiration of such Existing Tenant Exterior Sign Rights,
then Tenant shall, subject to the approval of all applicable governmental
authorities and compliance with all applicable laws, any CC&Rs that are provided
to Tenant and the terms of

 

-6-

 

 

--------------------------------------------------------------------------------

this Section 10.2, have a right of first refusal to install, on an exclusive
basis, its name on the exterior of the Building ("Conditional Exterior
Signage"), such right to be exercised, if at all, by Tenant providing written
notice to Landlord of Tenant's exercise of such right no later than thirty (30)
days after the date Landlord provides Tenant with written notice that such
exterior signage is available or is expected to become available, which Landlord
shall provide promptly once it is aware that such exterior signage is available
or is expected to become available.  The graphics, materials, color, design,
lettering, lighting, size, specifications, manner of affixing and exact location
of Tenant's Conditional Exterior Signage shall be subject to Landlord's
reasonable approval.  Tenant shall pay for all costs and expenses related to
Tenant's Conditional Exterior Signage, including, without limitation, costs of
the design, construction, installation, maintenance, insurance, utilities,
repair and replacement thereof; provided, however, that Landlord shall install,
maintain and repair the Conditional Exterior Signage.  Landlord shall not
provide the right to any exterior signage on the Building to any other tenant at
the Building or any other person or entity that would be effective at any time
when Tenant's exterior signage rights under this Section 10.2 are effective (but
Landlord shall have the right to provide conditional Building exterior signage
rights to a tenant which would only be effective once Tenant's Exterior Signage
rights are no longer in effect).

11.CASp.  For purposes of Section 1938(a) of the California Civil Code, Landlord
hereby discloses to Tenant, and Tenant hereby acknowledges, that the Premises
and the Expansion Space have not undergone inspection by a Certified Access
Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises."  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant's right to request and obtain a
CASp inspection and with advice of counsel, hereby elects not to obtain such
CASp inspection and forever waives its rights to obtain a CASp inspection with
respect to the Existing Premises, the Expansion Space, the Building, and/or the
Project to the extent permitted by applicable laws now or hereafter in effect;
and (ii) if the waiver set forth in clause (i) hereinabove is not enforceable
pursuant to applicable laws now or hereafter in effect, then Landlord and Tenant
hereby agree as follows (which constitute the mutual agreement of the parties as
to the matters described in the last sentence of the foregoing notice):  (A)
Tenant shall have the one-time right to request for and obtain a CASp
inspection, which request must be made, if at all, in a written notice delivered
by Tenant to Landlord on or before the Suite 500 Expansion Commencement Date;
(B) any CASp inspection timely requested by Tenant shall be conducted (1)
between the hours of 9:00 a.m. and 5:00 p.m. on any business day, (2) only after
ten (10) days' prior written notice to Landlord of the date of such CASp
inspection, (3) in a professional manner by a CASp designated by Landlord and
without any testing that would damage the Existing Premises, the Expansion
Space, the Building or the Project in any way, (4) in accordance with all of the
provisions of the Lease applicable to Tenant contracts for construction, and (5)
at Tenant's sole cost and expense,

 

-7-

 

 

--------------------------------------------------------------------------------

including, without limitation, Tenant's payment of the fee for such CASp
inspection, the fee for any reports and/or certificates prepared by the CASp in
connection with such CASp inspection (collectively, the "CASp Reports") and all
other costs and expenses in connection therewith; (C) Landlord shall be an
express third party beneficiary of Tenant's contract with the CASp, and any CASp
Reports shall be addressed to both Landlord and Tenant; (D) Tenant shall deliver
a copy of any CASp Reports to Landlord within two (2) business days after
Tenant's receipt thereof; (E) any information generated by the CASp inspection
and/or contained in the CASp Reports shall not be disclosed by Tenant to anyone
other than (I) contractors, subcontractors and/or consultants of Tenant, in each
instance who have a need to know such information and who agree in writing not
to further disclose such information, or (II) any governmental entity, agency or
other person, in each instance to whom disclosure is required by law or by
regulatory or judicial process; (F) Tenant, at its sole cost and expense, shall
be responsible for making any improvements, alterations, modifications and/or
repairs to or within the Existing Premises or the Expansion Space to correct
violations of construction-related accessibility standards, including, without
limitation, any violations disclosed by such CASp inspection; and (G) if such
CASp inspection identifies any improvements, alterations, modifications and/or
repairs necessary to correct violations of construction-related accessibility
standards relating to those items of the Building and/or the Project located
outside the Existing Premises or the Expansion Space that are Landlord's
obligation to repair as set forth in the Lease, then Landlord shall perform such
improvements, alterations, modifications and/or repairs as and to the extent
required by applicable laws to correct such violations, and Tenant shall
reimburse Landlord for the cost of such improvements, alterations, modifications
and/or repairs within ten (10) business days after Tenant's receipt of an
invoice therefor from Landlord.

12.Security Deposit.  Concurrently with Tenant's execution of the Original Lease
(and pursuant to Article 20 of the Original Lease), Tenant provided Landlord
with a Letter of Credit in the amount of Two Hundred Fifty Thousand Dollars
($250,000.00) (the "Existing LC").  Concurrently with Tenant's execution and
delivery of this Second Amendment to Landlord, Tenant shall deliver to Landlord
an additional Letter of Credit in the amount of Two Hundred Eighty Thousand
Dollars ($280,000.00) in accordance with (and pursuant to) the terms and
conditions of Article 20 of the Original Lease.

13.Tenant's Use of Fire Stairwell.  Tenant shall have the right to use the
Building's fire stairwell between floors 3, 4 and 5 of the Building for ingress
and egress from the Premises and, subject to approval by all governmental
authorities, shall have the right to install, at Tenant's sole cost, a security
access system (pursuant to plans and specifications reasonably approved by
Landlord) for access to the Premises from such fire stairwell.

14.Additional Control Area and Hazmat Storage Spaces.  Effective as of the date
hereof, Tenant shall be entitled to use Tenant Storage Area "3" depicted on
Exhibit C and Hazmat Storage Spaces "2.1A", "2.1B" and "2.2" depicted on Exhibit
C (all in addition to Tenant's existing Control Areas and Hazmat Storage
Spaces).

15.Existing Furniture.  Tenant shall have the right to use certain furniture
existing in the Expansion Space as of the date hereof (the “iLabs Furniture”),
which iLabs Furniture is depicted on Exhibit “A” attached hereto.  Tenant’s use
of such iLabs Furniture is  on an as-is basis and Landlord makes no
representation or warranty regarding the same.  Landlord will remove all

 

-8-

 

 

--------------------------------------------------------------------------------

existing furniture from the Expansion Space other than the iLabs Furniture prior
to the Suite 450 Expansion Commencement Date and Suite 500 Expansion
Commencement Date, as applicable.

16.Permitted Alterations.  Clause (i) of the second sentence of Section 8.1 of
the Existing Lease is hereby amended by replacing “One Hundred Thousand Dollars
($100,000)” with “One Hundred Twenty-Five Thousand Dollars ($125,000)”.

17.Recapture.  Section 14.4 of the Original Lease is hereby amended and restated
in its entirety as follows:

“14.4Landlord’s Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, except as provided below, Landlord shall
have the option, by giving written notice to Tenant within twenty (20) days
after receipt of any Transfer Notice that proposes a Transfer that is an
assignment of this Lease or a sublease of over seventy-five percent (75%) of the
Premises for a term that expires within three (3) months of the Lease Expiration
Date, to terminate this Lease.  Such notice shall terminate this Lease as of the
date stated in the Transfer Notice as the effective date of the proposed
Transfer.  If Landlord declines, or fails to elect in a timely manner to
terminate the Lease under this Section 14.4, then, provided Landlord has
consented to the proposed Transfer, Tenant shall be entitled to proceed to
transfer the Subject Space to the proposed Transferee, subject to provisions of
the last paragraph of Section 14.2 above.”

18.SNDA.  Landlord shall cause Landlord's existing lender with a deed of trust
encumbering the Building to provide Tenant with either an amendment to the
existing SNDA (as defined in the Original Lease) or a new SNDA which covers this
Second Amendment.  In the event that Landlord does not provide the SNDA
amendment or new SNDA from Landlord's existing lender within fifteen (15)
business days after the date of this Second Amendment, then Tenant shall be
entitled to one (1) day of Base Rent abatement for the Expansion Space for each
day of delay beyond such fifteen (15) business day period in Landlord providing
Tenant with the SNDA Amendment or new SNDA; such Base Rent abatement (if any)
shall be applied toward the Base Rent for the Expansion Space first coming due
hereunder..

19.No Removal Obligation.  Notwithstanding anything in the Lease or this Second
Amendment to the contrary, Tenant shall have no obligation to remove any of the
Tenant Improvements (as defined in the Original Lease) or the Tenant
Improvements (as defined in the Work Letter) at the end of the Lease Term or
otherwise unless, with respect to the Tenant Improvements described in the Work
Letter, Landlord informs Tenant at the time Landlord approves the Construction
Drawings for the Tenant Improvements that Landlord will require removal of all
or any portion of the same; provided, however, that Landlord will be reasonable
in making such removal determination and Landlord shall not require removal of
Tenant Improvements which are substantially similar to, or substantially
compatible with, the Tenant Improvements in the Existing Premises.

20.Escalation of Additional Allowances.  For avoidance of doubt, Landlord and
Tenant acknowledge and agree that the Additional Allowance described in
Section 2.1 of the Tenant Work Letter attached to the Original Lease and the
Additional Allowance described in Section 2.1 of the attached Tenant Work Letter
(collectively, the "Additional Allowances") and the Amortization

 

-9-

 

 

--------------------------------------------------------------------------------

Rent based on amortization of the Additional Allowances escalates as Base Rent
escalates in the Lease such that the Base Rent payable by Tenant shall be
increased based on the amount of the Amortization Rent for the Additional
Allowances (and such amount shall be subject to annual escalations consistent
with the annual escalations in Base Rent set forth in Section 8 of the Summary).

21.Signing Authority.  Each individual executing this Second Amendment on behalf
of Landlord and Tenant hereby represents and warrants that each person signing
on behalf of Landlord and Tenant, respectively, is authorized to do so.  Each of
Landlord and Tenant represents and warrants that it is a duly formed and
existing entity qualified to do business in the State of California and has full
right and authority to execute and deliver this Second Amendment.

22.No Further Modification.  Except as set forth in this Second Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

 




 

-10-

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

"LANDLORD"

AP3 SF2 CT SOUTH, LLC,

a Delaware limited liability company

By:  /s/ Michael Gerrity

Name:  Michael Gerrity

Its:  President

"TENANT"

ACHAOGEN, INC.,

a Delaware corporation

By:  /s/ Blake Wise

Name:  Blake Wise

Its:  President and COO

 

 

 

 

-11-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

EXPANSION SPACE

[g201711082006390951083.jpg]

 




./

-///



-1-

 

 

--------------------------------------------------------------------------------

 

[g201711082006391161084.jpg]




 

./

-///



-2-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter ("Tenant Work Letter" or "Work Letter") shall set forth
the terms and conditions relating to the construction of the Expansion
Space.  All references in this Tenant Work Letter to the "Second Amendment"
shall mean the relevant portions of the Second Amendment to which this Tenant
Work Letter is attached as Exhibit B.

SECTION 1

BASE, SHELL AND CORE

Landlord has previously constructed the base, shell and core (i) of the
Expansion Space and (ii) of the floor(s) of the Building on which the Expansion
Space are located (collectively, the "Base, Shell and Core"), and Tenant shall,
subject to Section 6 of the Second Amendment, accept the Base, Shell and Core in
its current "As-Is" condition existing as of the date of the Second Amendment
and the applicable Expansion Commencement Date.  Except for the Tenant
Improvement Allowance (and the Additional Allowance, if applicable) set forth
below, Landlord shall not be obligated to make or pay for any alterations or
improvements to the Existing Premises, the Expansion Space, the Building or the
Project.  

SECTION 2

TENANT IMPROVEMENTS

2.1

Tenant Improvement Allowance.  Tenant shall be entitled to a one-time tenant
improvement allowance (the "Tenant Improvement Allowance") in the amount of up
to, but not exceeding, Nine Hundred Eighty-Nine Thousand Eight Hundred Thirty
Dollars ($989,830.00) to help Tenant pay for the costs of the design, permitting
and construction of Tenant's initial improvements which are permanently affixed
to the Existing Premises and the Expansion Space (collectively, the "Tenant
Improvements"); provided, however, that Landlord shall have no obligation to
disburse all or any portion of the Tenant Improvement Allowance (nor the
Additional Allowance, if applicable) to Tenant unless Tenant makes a request for
disbursement pursuant to the terms and conditions of Section 2.2 below prior to
that date which is one hundred eighty (180) days after the Suite 500 Expansion
Commencement Date.  Notwithstanding anything in this Tenant Work Letter to the
contrary, an amount not to exceed Two Hundred Fifty-Nine Thousand Three Hundred
Thirty Dollars ($259,330.00) of any unused amount of the Tenant Improvement
Allowance shall be made available to Tenant to help Tenant pay for the actual
and documented costs incurred by Tenant for the purchase of and installation of
furniture, fixtures and equipment for the Expansion Space (the "FF&E
Costs").  Landlord shall disburse from the Tenant Improvement Allowance the
available portion thereof to help Tenant pay for the FF&E Costs actually
incurred by Tenant within thirty (30) days after Landlord has received Tenant's
written request for disbursement together with copies of paid invoices from
third parties evidencing the amount of such FF&E Costs to be paid by Landlord;
such disbursement request shall be delivered (if at all) no later than sixty
(60) days after the Suite 500 Expansion Commencement Date.  In no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Tenant Improvement Allowance (nor the
Additional Allowance

./

-///



-1-

 

 

--------------------------------------------------------------------------------

 

(if applicable)).  In the event that there exists an "Over-Allowance Amount"
under Section 4.3.1 of Tenant Work Letter of the Original Lease after
application of the Tenant Improvement Allowance and Additional Allowance elected
by Tenant to be applied for improvements under the Original Lease, then Tenant
shall have the right to have Landlord apply the Tenant Improvement Allowance and
Additional Allowance hereunder for any such Over-Allowance Amount under the
Original Lease; provided, however, that Tenant shall not have the right to apply
the Tenant Improvement Allowance nor the Additional Allowance described herein
for costs which the Additional Allowance described in the Original Lease is to
be used (i.e., the Tenant Improvement Allowance and Additional Allowance under
this Tenant Work Letter may only be applied to cover costs (i.e., the
Over-Allowance Amount) under the Original Lease existing after application of
the allowances under the Original Lease and may not be applied against the
allowances under the Original Lease).  Tenant shall not be entitled to receive
any cash payment or credit against Rent or otherwise for any unused portion of
the Tenant Improvement Allowance (nor the Additional Allowance, if applicable)
which is not used to pay for the Tenant Improvement Allowance Items (as defined
below).  Notwithstanding anything above to the contrary, in the event there
exists an Over-Allowance Amount (as defined in Section 4.2.1 below), Tenant
shall have the option, exercisable upon written notice to Landlord, to require
Landlord to provide a one-time additional improvement allowance (the "Additional
Allowance") in the amount not to exceed One Million Four Hundred Eighty-Four
Thousand Seven Hundred Forty-Five Dollars ($1,484,745.00).  In the event Tenant
exercises such option and as consideration for Landlord providing such
Additional Allowance to Tenant, the Base Rent payable by Tenant throughout the
entire Term of Tenant's lease of the Suite 500 Expansion Space ("Amortization
Period") shall be increased by an amount sufficient to fully amortize such
Additional Allowance throughout said period based upon equal monthly payments of
principal and interest, with interest imputed on the outstanding principal
balance at the rate of nine percent (9%) per annum (the "Amortization Rent"),
subject to the following provisions regarding Tenant's right to pay off the
Additional Allowance early.  By way of illustration, if Tenant utilizes the
entire Additional Allowance and if the Suite 500 Expansion Commencement Date
occurs on January 1, 2018 (for a one hundred twenty-one (121) month term) then
the initial Base Rent payable by Tenant for the Suite 500 Expansion Space under
this Second Amendment shall be increased by $0.57 per rentable square feet (with
an initial start rate of $5.37 per rentable square foot and the Base Rent
schedule set forth in Section 4.2 of this Second Amendment shall be revised to
reflect such increased Base Rent for all time periods under this Lease.  Such
revised Base Rent schedule shall be memorialized in an amendment to this Lease
to be executed by Landlord and Tenant.  The Tenant Improvement Allowance and the
Additional Allowance may collectively be referred to herein as the
"Allowances".  Notwithstanding anything above to the contrary, Tenant shall have
the right, to be exercised by written notice to Landlord at any time prior to
March 31, 2020, to pay to Landlord the entirety of the Additional Allowance
utilized by Tenant.  In the event that Tenant makes such election, then Landlord
shall provide Tenant with a calculation of the Additional Allowance amount that
is owed (less any reduction of the same based on the Amortization Rent component
of Base Rent previously paid by Tenant (if any) ("Landlord's Cost
Calculation").  Tenant shall pay the amount set forth in Landlord's Cost
Calculation (provided it is not in error) within ten (10) days after Tenant's
receipt thereof and Landlord and Tenant shall promptly execute an amendment
which will reflect such payment of the Additional Allowance, shall include a
revised Base Rent schedule to reflect that Tenant is no longer obligated to pay
Amortization Rent, and shall confirm that no interest shall accrue on the
Additional Allowance after the date of payment.

./

-///



-2-

 

 

--------------------------------------------------------------------------------

 

2.2

Disbursement of the Tenant Improvement Allowance.

2.2.1

Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the "Tenant
Improvement Allowance Items"):

2.2.1.1Payment of (i) the fees of the Architect and the Engineers (as such terms
are defined below), (ii) the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord's consultants in connection with
the preparation and review of the Construction Drawings (as defined below), and
(iii) the costs of Tenant's construction manager but in no event shall more than
two percent (2%) of the Allowances be used to pay for the cost and fees of
Tenant's construction manager;

2.2.1.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3The cost of construction of the Tenant Improvements, including, without
limitation, contractors' fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage.

2.2.1.4The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5The cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws;

2.2.1.6Sales and use taxes and Title 24 fees; and

2.2.1.7The Coordination Fee (as defined below).

 

2.2.2

Disbursement of Tenant Improvement Allowance.  Subject to Section 2.1 above,
during the construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance (and the Additional Allowance
if applicable) or Tenant Improvement Allowance Items for the benefit of Tenant
and shall authorize the release of monies for the benefit of Tenant as follows:

2.2.2.1Monthly Disbursements.  From time to time during the construction of the
Tenant Improvements (but no more frequently than monthly), Tenant shall deliver
to Landlord:  (i) a request for payment of the Contractor (as defined below) or
Tenant (if it has previously paid the Contractor), approved by Tenant, in a
reasonable form to be provided by Landlord, showing the schedule, by trade, of
percentage of completion of the Tenant Improvements in the Expansion Space (and
Existing Premises, if applicable), detailing the portion of the work completed
and the portion not completed, and demonstrating that the relationship

./

-///



-3-

 

 

--------------------------------------------------------------------------------

 

between the cost of the work completed and the cost of the work to be completed
complies with the terms of the Construction Budget (as defined below); (ii)
invoices from all of Tenant's Agents (as defined below), for labor rendered and
materials delivered to the Expansion Space and Existing Space, if applicable;
(iii) executed mechanic's lien releases from all of Tenant's Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 8134 and 8132; and (iv) if requested by Landlord,
the construction back-up items described on Schedule 2 attached hereto to the
extent otherwise not covered above.  Following Landlord's receipt of a completed
disbursement request submission, Landlord shall deliver a check to Tenant made
jointly payable to the Tenant and Tenant's Agent (which is the payee for such
work or portion thereof) in payment of the lesser of (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, less a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the "Final Retention") and (B) the balance of any remaining available portion of
the Tenant Improvement Allowance (not including the Final Retention), provided
that Landlord does not reasonably dispute any request for payment based on
non-compliance of any work with the Approved Working Drawings (as defined
below).  Landlord's payment of such amounts shall not be deemed Landlord's
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant's payment request.  If, at the time of any request for payment, there
are unpaid amounts relating to prior requests, Landlord shall provide Tenant
with the status of such unpaid amounts, including any additional information
required for payment.  In the event Tenant has paid Tenant's Agent directly for
certain Tenant Improvement Allowance Items and if Tenant's Agent has provided an
unconditional lien release with respect to such paid Tenant Improvement
Allowance Item, then Landlord shall make such disbursement check payable solely
to Tenant for such Tenant Improvement Allowance Item disbursement.

2.2.2.2Final Retention.  Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable jointly to Tenant and the Tenant's Agent
(which is the payee for such work or portion thereof) shall be delivered by
Landlord to Tenant following the completion of construction of the Expansion
Space, provided that (i) Landlord has determined that no substandard work exists
which adversely affects the mechanical, electrical, plumbing, HVAC, life-safety
or other systems of the Building, the curtain wall of the Building, the
structure or exterior appearance of the Building, or any other tenant's use of
such other tenant's leased Expansion Space in the Building; and (ii) Tenant has
delivered to Landlord:  (A) properly executed and final unconditional mechanics
lien releases in compliance with applicable California law or conditional
mechanics lien releases for amounts to be paid by the Final Retention; (B) a
certificate of occupancy or permit cards signed off by the City of South San
Francisco (the "City") with respect to the Expansion Space; (C) as-built plans
and City-permitted plans for the Tenant Improvements; (D) operation manuals and
warranties for equipment included within the Tenant Improvements, if applicable;
(E) copy of the contract with the Contractor; (F) copy of the Contractor's
certificate of insurance, including Additional Insured endorsement naming
Landlord (and any other party requested by Landlord) as additional insureds; and
(G) the Contractor's schedule of values, showing total contract value.  In the
event Tenant has paid Tenant's Agent directly for certain Tenant Improvement
Allowance Items and if Tenant's Agent has provided an unconditional lien release
with respect to such paid Tenant Improvement Allowance Item, then Landlord shall
make such disbursement check payable solely to Tenant for such Tenant
Improvement Allowance Item disbursement.

./

-///



-4-

 

 

--------------------------------------------------------------------------------

 

2.2.2.3Other Terms.  Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance (and, if applicable, the Additional Allowance)
to the extent costs are incurred by Tenant for Tenant Improvement Allowance
Items.

2.2.3

Specifications for Building Standard Components.  Landlord has established
specifications (the "Specifications") for the Building standard components to be
used in the construction of the Tenant Improvements in the Expansion Space which
Specifications are attached hereto as Schedule 1.  Unless otherwise agreed to by
Landlord, the Tenant Improvements shall comply with the
Specifications.  Landlord’s approval with respect to any commercially reasonable
changes to the Specifications requested by Tenant shall not be unreasonably
withheld.  Landlord may make changes to the Specifications from time to time,
provided such changes are not applied retroactively.

SECTION 3

CONSTRUCTION DRAWINGS

3.1

Selection of Architect/Construction Drawings.  Tenant shall retain an
architect/space planner (the "Architect") approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction
Drawings.  Tenant shall retain engineering consultants (the "Engineers")
approved by Landlord, which approval shall not be unreasonably withheld, to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Expansion Space. If Landlord fails to either approve or disapprove any proposed
Architect or Engineers within five (5) business days after written request, such
Architects and Engineers shall be deemed approved.  The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the "Construction Drawings."  As part of Tenant's Tenant Improvement work,
Tenant shall have the right to install an internal stairwell between floors 3, 4
and 5 in the Building, subject, however, to the approval of all governmental
authorities and Landlord's reasonable approval of the Construction Drawings
pertaining to such stairwell improvements.  All Construction Drawings shall
comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord's reasonable approval, which shall
not be unreasonably withheld and in any case of Landlord disapproval, Landlord
shall set forth with specificity the particular aspects of the Construction
Drawings that are disapproved and describe the code-compliant changes
necessary.  Landlord shall have a period of ten (10) business days to approve or
disapprove the Construction Drawings.  If Landlord fails to either approve or
disapprove any Construction Drawings within ten (10) business days after
delivery, such Construction Drawings shall be deemed approved.  Once Landlord
has approved the Construction Drawings, then Landlord shall have five (5)
business days after Landlord receives any Tenant proposed modifications to such
Construction Drawings to approve or disapprove the same.  If Landlord fails to
either approve or disapprove any such modifications within five (5) business
days after delivery, such modifications shall be deemed approved.  Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the base building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith.  Landlord's review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord's review of the same, or obligate Landlord to review the same, for
quality, design, code compliance or other like

./

-///



-5-

 

 

--------------------------------------------------------------------------------

 

matters.  Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.

3.2

Final Space Plan.  Tenant shall supply Landlord with four (4) copies signed by
Tenant of its final space plan for the Expansion Space before any architectural
working drawings or engineering drawings have been commenced.  The final space
plan (the "Final Space Plan") shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein.  Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan.  Landlord shall
advise Tenant within five (5) business days after Landlord's receipt of the
Final Space Plan for the Expansion Space if the same is unsatisfactory or
incomplete in any reasonable respect, and failure of Landlord to so advise
during such period shall be deemed Landlord’s approval of the Final Space
Plan.  If Tenant is so advised, Tenant shall promptly (i) cause the Final Space
Plan to be revised to correct any deficiencies or other matters Landlord may
reasonably require, and (ii) deliver such revised Final Space Plan to Landlord.

3.3

Final Working Drawings.  After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Expansion Space,
and cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits for the Tenant Improvements (collectively, the "Final Working
Drawings"), and shall submit the same to Landlord for Landlord's approval, which
shall not be unreasonably withheld.  Tenant shall supply Landlord with four (4)
copies signed by Tenant of such Final Working Drawings.  Landlord shall advise
Tenant within five (5) business days after Landlord's receipt of the Final
Working Drawings for the Expansion Space if the same is unsatisfactory or
incomplete in any reasonable respect, and failure of Landlord to so advise
during such period shall be deemed Landlord’s approval of the Final Working
Drawings.  If Tenant is so advised, Tenant shall promptly (i) revise the Final
Working Drawings in accordance with such review and any reasonable disapproval
of Landlord in connection therewith, so long as Landlord sets forth with
specificity the particular aspects of the Final Working Drawings that are
disapproved and describes the code-compliant changes necessary, and (ii) deliver
such revised Final Working Drawings to Landlord.

3.4

Approved Working Drawings.  The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Expansion Space by Tenant.  After approval by Landlord of
the Final Working Drawings (or concurrently with submission of the same to
Landlord for approval), Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits.  Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Expansion
Space and that obtaining the same shall be Tenant's responsibility; provided,
however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy.  No
material changes,

./

-///



-6-

 

 

--------------------------------------------------------------------------------

 

modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1

Tenant's Selection of Contractor and Tenant's Agents.

4.1.1

The Contractor.  Tenant shall select and retain a general contractor to
construct the Tenant Improvements that is reasonably approved by Landlord, which
contractor shall thereafter be the "Contractor" hereunder.  If Landlord fails to
either approve or disapprove any proposed contractor within five (5) business
days after delivery of request for approval, such contractor shall be deemed
approved.  

4.1.2

Tenant's Agents.  Tenant shall provide Landlord with a list of all
subcontractors, laborers, materialmen, and suppliers used by Tenant (such
subcontractors, laborers, materialmen, and suppliers, and the Contractor to be
known collectively as "Tenant's Agents").  Tenant's Agents shall be union labor
to the extent necessary to ensure compliance with the master labor agreements
existing between trade unions and the local chapter of the Associated General
Contractors of America.  In any event, Landlord shall have the right to approve
any subcontractors for any mechanical, electrical, plumbing, life safety,
structural, and HVAC work in the Expansion Space, which approval shall not be
unreasonably withheld.  If Landlord fails to either approve or disapprove any
proposed subcontractors within five (5) business days after written request,
such subcontractors shall be deemed approved.

4.2

Construction of Tenant Improvements by Tenant's Agents.

4.2.1

Construction Contract; Cost Budget.  Prior to Tenant's execution of the
construction contract and general conditions with Contractor (the "Contract"),
Tenant shall provide a copy of the Contract to Landlord.  Prior to the
commencement of the construction of the Tenant Improvements, and after Tenant
has accepted all bids for the Tenant Improvements, Tenant shall provide Landlord
with a written detailed cost breakdown (the "Final Costs Statement"), by trade,
of the final costs to be incurred, or which have been incurred, as set forth
more particularly in Section 2.2.1.1 through 2.2.1.8 above, in connection with
the design, permitting and construction of the Tenant Improvements to be
performed by or at the direction of Tenant or the Contractor (which costs form a
basis for the amount of the Contract, if any (the "Final Costs").  As used
herein, the term "Over-Allowance Amount" shall mean that amount by which the
Final Costs exceed the Tenant Improvement Allowance.

4.2.2

Tenant's Agents.

4.2.2.1Landlord's General Conditions for Tenant's Agents and Tenant Improvement
Work.  Tenant's and Tenant's Agents' construction of the Tenant Improvements
shall comply with the following:  (i) the Tenant Improvements shall be
constructed in accordance with the Approved Working Drawings; (ii) Tenant's
Agents shall submit schedules of all work relating to the Tenant's Improvements
to Contractor and Contractor shall, within five (5) business days after Tenant's
receipt thereof, inform Tenant's Agents of any changes which are necessary
thereto,

./

-///



-7-

 

 

--------------------------------------------------------------------------------

 

and Tenant's Agents shall adhere to such corrected schedule; and (iii) Tenant
shall abide by all reasonable rules made by Landlord's Building contractor or
Landlord's Building manager, and provided to Tenant, with respect to the use of
freight, loading dock and service elevators, storage of materials, coordination
of work with the contractors of other tenants, and any other matter in
connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements.  Tenant acknowledges and agrees that
Landlord will be constructing the Vertical Exhaust in the Building during
Tenant's construction of the Tenant Improvements.  Tenant and Tenant's Agents
shall use commercially reasonable efforts to not interfere with, obstruct, or
delay the work of Landlord's base building contractor and subcontractors with
respect to such Vertical Exhaust work.

4.2.2.2Coordination Fee.  Tenant shall pay a logistical coordination fee (the
"Coordination Fee") to Landlord in an amount equal to the product of (i) one
percent (1%), and (ii) the sum of the Allowances actually disbursed by Landlord
under this Tenant Work Letter, which Coordination Fee shall be for services
relating to the coordination of the construction of the Tenant Improvements and
shall be deducted by Landlord from the Allowances.  

4.2.2.3Indemnity.  Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements.

4.2.2.4Insurance Requirements.

4.2.2.4.1General Coverages.  All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease except that the Commercial General Liability Insurance
limits shall be as follows:  

Bodily Injury and
Property Damage Liability

$2,000,000 each occurrence
$2,000,000 annual aggregate

Personal Injury Liability

$2,000,000 each occurrence
$2,000,000 annual aggregate
0% Insured's participation

 

4.2.2.4.2Special Coverages.  Tenant shall carry "Builder's All Risk" insurance
in an amount equal to the full replacement cost of the improvements being
constructed by Tenant, and such other insurance as Landlord may reasonably
require, it being understood and agreed that the Tenant Improvements shall be
insured by Tenant pursuant to the Lease immediately upon completion
thereof.  Such insurance shall be in amounts and shall include such extended
coverage endorsements as may be reasonably required by Landlord, and in form and
with companies as are required to be carried by Tenant as set forth in the
Lease.

./

-///



-8-

 

 

--------------------------------------------------------------------------------

 

4.2.2.4.3General Terms.  Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site.  All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance.  If the Tenant Improvements are
damaged by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant's sole cost and expense.  All policies
carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor and Tenant's Agents, and shall name
as additional insureds Landlord's property manager, Landlord's asset manager,
and all mortgagees and ground lessors of the Building and any other parties, all
to the extend specified by Landlord in writing.  All insurance, except Workers'
Compensation, maintained by Tenant's Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder.  Such insurance shall provide
that it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder.  The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.3
of this Tenant Work Letter.

4.2.3

Governmental Compliance.  The Tenant Improvements shall comply in all respects
with the following:  (i) applicable state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person; (ii)
applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and (iii)
building material manufacturer's specifications.

4.2.4

Inspection by Landlord.  Upon at least one (1) business days’ notice to Tenant,
Landlord shall have the right to inspect the Tenant Improvements during regular
business hours, provided however, that Landlord's failure to inspect the Tenant
Improvements shall in no event constitute a waiver of any of Landlord's rights
hereunder nor shall Landlord's inspection of the Tenant Improvements constitute
Landlord's approval of the same.  Should Landlord determine that any portion of
the Tenant Improvements is in breach of the terms of this Tenant Work Letter,
Landlord shall notify Tenant in writing of such breach and shall specify the
relevant items.  Any such breaches shall be rectified by Tenant at no expense to
Landlord, provided however, that if Landlord reasonably determines that a breach
exists in connection with any portion of the Tenant Improvements and such breach
might adversely affect the mechanical, electrical, plumbing, HVAC or life-safety
systems of the Building, the structure or exterior appearance of the Building or
any other tenant's use of such other tenant's leased premises, Landlord may take
such action as Landlord deems reasonably necessary, at Tenant's expense and
without incurring any liability on Landlord's part, to correct any such breach,
including, without limitation, causing the cessation of performance of the
construction of the Tenant Improvements until such time as the breach is
corrected.

4.2.5

Meetings.  Tenant shall provide Landlord with prior written notice of any
regularly scheduled meetings Tenant will have with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements and Landlord shall have the
right to attend all such regularly scheduled meetings.  

./

-///



-9-

 

 

--------------------------------------------------------------------------------

 

In addition, minutes shall be taken at all such regularly scheduled meetings, a
copy of which minutes shall be promptly delivered to Landlord.  

4.3

Notice of Completion; Copy of "As Built" Plans.  Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the County
in which the Building is located in accordance with Section 3093 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation.  If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant's agent for
such purpose, at Tenant's sole cost and expense.  At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord two (2) sets of sepias of such as-built
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Expansion Space, and (D) to deliver to Landlord a computer
disk containing the Approved Working Drawings in AutoCAD format, and (ii) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Expansion Space.

4.4

Coordination by Tenant's Agents with Landlord.  Upon Tenant's delivery of the
Contract to Landlord under Section 4.2.1 of this Tenant Work Letter, Tenant
shall furnish Landlord with a schedule setting forth the projected date of the
completion of the Tenant Improvements and showing the critical time deadlines
for each phase, item or trade relating to the construction of the Tenant
Improvements.

SECTION 5

MISCELLANEOUS

5.1

Tenant's Representative.  Tenant has designated Tobin Schilke as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further written notice from Tenant, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

5.2

Landlord's Representative.  Landlord has designated Evan Gutenberg as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3

Time of the Essence in This Tenant Work Letter.  Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar
days.  If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

5.4

Tenant's Lease Default.  Notwithstanding any provision to the contrary contained
in the Lease, if an Event of Default by Tenant under this Tenant Work Letter or
the Lease has occurred at any time on or before the substantial completion of
the Expansion Space, then (i) in

./

-///



-10-

 

 

--------------------------------------------------------------------------------

 

addition to all other rights and remedies granted to Landlord pursuant to the
Lease, at law and/or in equity, Landlord shall have the right to withhold
payment of all or any portion of the Allowances, and (ii) all other obligations
of Landlord to provide the Tenant Improvement Allowance (and the Additional
Allowance, if applicable) under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease.  In addition, if the Lease is terminated prior to the applicable
Expansion Commencement Date, for any reason due to an Event of Default by Tenant
as described in Section 19.1 of the Original Lease or under this Tenant Work
Letter, in addition to any other remedies available to Landlord under the Lease,
at law and/or in equity, Tenant shall pay to Landlord, as Additional Rent under
the Lease, within five (5) business days after Tenant's receipt of a statement
therefor, any and all costs (if any) incurred by Landlord (including any portion
of the Allowances disbursed by Landlord) and not reimbursed or otherwise paid by
Tenant through the date of such termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto.

 

 

./

-///



-11-

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

SPECIFICATIONS

 

 

 

1.0

PARTITIONS

 

 

1.1

DEMISING WALL - ONE HOUR FIRE RESISTIVE CONSTRUCTION

 

One Hour Fire Resistive Wall will be constructed to demise tenant spaces with 3
5/8" x 20 gauge metal studs at 16" O.C.  Wall is to extend full height from
floor to underside of structure above with 5/8" Type "X" gypsum wallboard on
each side of studs.  Gypsum wallboard shall be taped and finished with joint
compound to a Level 4 finish, with the stud cavity filled with sound attenuation
insulation to achieve a minimum STC of 49.

 

 

1.2

INTERIOR PARTITIONS

 

Interior partitions will be constructed with 3 5/8" x 20 gauge metal studs at
16" O.C. Walls are to extend 6" above adjacent ceilings with 5/8" gypsum
wallboard placed on each side of studs. Gypsum wallboard shall be taped and
finished with joint compound to a Level 4 finish, with the stud cavity being
filled with sound attenuation insulation in partitions between offices and
conference rooms. Where no ceilings occur, partitions to extend full height to
underside of structure above.  

 

2.0

WOOD DOORS AND FRAMES

 

2.1

SUITE ENTRY DOORS

 

 

2.1.1

Main suite entry doors (if main entry is from elev. lobby) are to be 60 minute
rated, 1 ¾" x 3'-0" x 8'-0" Solid core, plain sliced walnut, finish: Marshfield
Doors clear 0-95 or equivalent.

 

 

2.1.2

Other suite entry doors are to be 60 minute rated, 1 ¾" x 3'-0" x 8'-0" Solid
core, plain sliced walnut, finish: Marshfield Doors clear 0-95 or equivalent.

 

 

2.2

INTERIOR DOORS

 

 

2.2.1

Office and Conference Room Doors are to be 1 ¾" x 3'-0" x 8'-0" solid core,
plain sliced walnut, finish: Marshfield Doors clear 0-95 or equivalent.

 

 

SCHEDULE 1

-1-

 

 

--------------------------------------------------------------------------------

 

 

2.2.2

Common Area and Support Room Doors are to be 1 ¾" x 3'-0" x 8'-0" solid core,
plain sliced walnut, finish: Marshfield Doors clear 0-95 or equivalent.

 

 

2.2.3

Laboratory Doors are to be 60 minute rated where required, non-rated elsewhere,
1 ¾" x 3'-0" x 8'-0". Solid core, plain sliced walnut, finish: Marshfield Doors
clear 0-95 or equivalent. Each lab will have a pair of doors for large equipment
access. Doors are to be a half-lite vision panel consisting of ¼" thick tempered
safety glass.  Armor plates and kick plates will be provided on Lab doors at
appropriate locations.

 

 

2.2.4

Lab Support Doors, where provided, are to be 60 minute rated as required,
non-rated elsewhere, 1 ¾" x 3'-6" x 8'-0". Solid core, plain sliced walnut,
finish: Marshfield Doors clear 0-95 or equivalent. Doors are to be a half-lite
vision panel consisting of ¼" thick tempered safety glass. Armor plates and kick
plates will be provided on Lab Support Doors at appropriate locations.

 

2.3

DOOR/WINDOW FRAMES

 

 

2.3.1

Door frames will be extruded aluminum alloy as manufactured by Western
Integrated Materials Inc. Frames will be pre-punched for factory installed
14-gauge butt reinforcement, door strike, and closer hardware.  Prefinished
frame color to be: Clear anodized aluminum.

 

 

2.3.2

Rated doors and frames shall be as required by code, with label ratings for
smoke and fire resistance meeting the requirements established by the
Underwriters Laboratory (UL).  Doors will include smoke seals.  Door frames will
be extruded aluminum alloy as manufactured by Western Integrated Materials Inc.
Frames will be pre-punched for factory installed 14-gauge butt reinforcement,
door strike, and closer hardware.  Prefinished frame color to be: Clear anodized
aluminum.

 

2.4

FINISH HARDWARE

 

 

2.4.1

SUITE ENTRY

 

For solid core wood doors:

Hinges: 4-1/2" X 4-1/2" Hager AB700 Full Mortise Hinge, Finish: ANSI A8112 steel
with steel pin.

Office entry lock set: Mortise Lever Schlage L Series, L9453 03A, Finish: 625

Closers: Yale

One wall bumper: Hager 236W, Finish: US26D Chromium plated, dull.




 

SCHEDULE 1

-2-

 

 

--------------------------------------------------------------------------------

 

 

 

2.4.2

INTERIOR DOORS

 

For solid core wood doors:

Hinges: 4-1/2" X 4-1/2" Hagar AB700 Full Mortise Hinge, Finish: ANSI A8112 Steel
with steel pin

Passage Set: Schlage L Series Mortise L9010 03A    Finish: 625

One wall bumper: Hager 236W, Finish: US26D Chromium plated dull

3.0

CEILINGS

 

 

3.1

ACOUSTICAL CEILINGS

Ceilings will be 2" x 2" x ¾" Armstrong, Ultima Tegular Fine Texture, Color:
White.  Glass-fiber based panels to be Type IV mineral based with membrane-faced
overlay; form 2, water felted with vinyl overlay on face and back of
panel.  Performance characteristics to meet the following:

 

a.

LR:  Not less than 0.90.

 

b.

NRC:  Not less than 0.70.

 

Acoustical panels are treated with manufacturer's standard antimicrobial
formulation that inhibits fungus, mold, mildew, and gram-positive and
gram-negative bacteria.

 

Suspension system: Armstrong Silhouette Narrow 9/16" with ¼" reveal; Color:
White.

 

 

3.2

VINYL-FACED CEILINGS

Ceilings will be 2" x 4" x ½" Certainteed Saint-Gobain, Vinylrock (#1140 CRF-1),
Color: White.  Vinyl-faced panels shall be Type XX; high density, ceramic and
mineral base panels with scrubbable finish, resistant to heat, moisture, and
corrosive fumes.

 

Suspension system:  Certainteed Saint-Gobain 15/16" trim edge (square); Color:
White

 

 

3.3

GYPSUM WALLBOARD SOFFITS-SUITE LOBBY AND BREAK AREA

 



Gypsum wallboard soffits will be constructed with 3 5/8" x 20 gauge metal studs
at 16" O.C., with 5/8" gypsum wallboard placed on exterior side of studs. Gypsum
wallboard shall be taped and finished with joint compound to a Level 4 finish.
Soffits




 

SCHEDULE 1

-3-

 

 

--------------------------------------------------------------------------------

 

 

4.0

LIGHTING FIXTURES

 

 

4.1

Office and Lab area light fixtures shall be min. 6" wide recessed linear LED
type by Finelite or equivalent.

 

 

4.2

Lab Support rooms shall have recessed 2'x4' LED troffers.

 

 

4.3

All lighting shall have Title 24 compliant lighting controls and sensors.

5.0

ELECTRICAL SWITCHES AND OUTLET COVER PLATES

 

 

5.1

Electrical cover plates shall be Decora Leviton #5325, Color: white.

 

 

5.2

Motion sensor Light switch and cover plates shall be Advanced Central
Technologies Color: White.

 

 

5.3

Light Switch Decora Leviton #5601

6.0

FINISHES

 

 

6.1

CARPET

 

a.

Manufacturers: Tandus-Centiva or architect's approved equivalent

 

b.

Product Size: 6' Roll Power-bond or 24" x 24" carpet tile

 

c.

Backing: Per manufacturer's recommendation

 

d.

Face Weight: 20 oz./sq. yd.

 

e.

Pile Height Average: 0.187 inch

 

f.

Fiber System: Dynex SD Nylon (Permanent Stain Resistance)

 

g.

Soil/Stain Protection: Ensure

 

 

6.2

CERAMIC TILE

 

a.

Manufacturers:

 

1.

Fiandre

 

2.

Ergon

 

3.

Emil Ceramica

 

4.

American Olean

 

5.

Or architect approved equivalent

 

b.

Composition:  Vitreous or impervious natural clay or porcelain

 

c.

Face Size:  Per Drawings

 

d.

Face Size Variation:  Calibrated or rectified

 

e.

Thickness:  Manufacturers standard

 

f.

Dynamic Coefficient of Friction: Not less than 0.42.

 

SCHEDULE 1

-4-

 

 

--------------------------------------------------------------------------------

 

 

g.

Trim Units: Coordinated with sizes and coursing of adjoining flat tile where
applicable and matching characteristics of adjoining flat tile. Architect to
select from manufacturer's full range.

 

 

6.3

VINYL COMPOSITION TILE

 

a.

Manufacturers:

 

1.

Armstrong World Industries, Inc.

 

2.

Johnsonite (Tarkett Group)

 

3.

Mannington Commercial

 

b.

Tile Standard: ASTM F 1066, Class 1, solid-color

 

c.

Thickness:  0.125 inches

 

d.

Size: 12 by 12 inches

 

 

6.4

LUXURY VINYL TILE

 

a.

Manufacturers:

 

1.

Tandus-Centiva

 

2.

Johnsonite (Tarkett Group)

 

3.

Mannington Commercial

 

b.

Tile Standard: ASTM F  1700, Class 3, Type B

 

c.

Thickness:  0.100 to 0.120 inches

 

d.

Size: As indicated on drawings

 

 

6.5

BASE

 

a.

Manufacturers:

 

1.

Armstrong World Industries, Inc.

 

2.

Johnsonite (Tarkett Group)

 

3.

VPI Corporation

 

b.

Product Standard: ASTM F 1861, Type TP (rubber, thermoplastic).

 

1.

Group:  I (solid, homogeneous).

 

2.

Style and Location: As indicated.

 

c.

Thickness:  0.125 inch

 

d.

Height:  4" high

 

e.

Lengths:  Coils in manufacturer's standard length. Pre-cut lengths are not
acceptable.

 

f.

Outside Corners:  Job formed or preformed.

 

g.

Inside Corners:  Job formed or preformed.

 

 

6.6

PAINT

 

All walls will receive (2) coats of Sherwin Williams, Eggshell Finish; Color: As
indicated on drawings.  Designated walls shall receive accent paints, choice of
Sherwin Williams, Eggshell Finish, Color: As indicated on drawings.  

 

All ceilings and open to structure areas to receive (2) coats of Sherwin
Williams, Flat Finish; Color: As indicated on drawings.  

7.0

WINDOW TREATMENT

 

SCHEDULE 1

-5-

 

 

--------------------------------------------------------------------------------

 

 

7.1

Exterior Window Shades, where provided, will be manual-type roller shades by
Mechoshade in recessed factory housing. Shade Material shall be Thermoveil 1500,
Color: 1504 Black/Brown; Density: 3% Open.

8.0

MISCELLANEOUS

 

 

8.1

SIGNAGE

 

One building standard suite number and name plaque per entry door. Restroom
signage.

 

 

8.2

ILLUMINATED EXIT SIGNS

 

Lithonia (or Isolite equal) ceiling mounted illuminated Edge Lit Series with
single face universal mount, with universal arrows & green letters.

9.0

ELECTRICAL

 

 

9.1

Tenant shall receive building standard 120V 20 amp electrical distribution to
office areas of the suite from the building's main electrical room.  Each office
will have (2) duplex electrical outlets and (2) mud box with ring and string for
tenants own tel/data installation. Labs will receive standards 120V power and
specialty voltage power as required for lab equipment.

10.0

HVAC

 

 

10.1

Heating and Cooling will be provided by a heating hot water boiler and a cooling
tower, all placed on the roof.

 

 

10.2

Air Handling to the labs will be provided by new packaged units supplying 100%
outside air with new VAV supply and exhaust boxes with minimum of 8 air changes
per hour.

 

 

10.3

Air handling to the office areas will be provided by existing packaged units
with new VAV supply boxes.

11.0

BREAKROOM CABINETRY WITH PLUMBING

 

 

11.1

Tenant allowance is 6 lineal feet of plastic laminate base cabinet with 6"
drawers and doors, with 6 lineal feet of 12" deep by 36" high upper cabinets
with doors.  Sink is to be single bowl stainless steel, top mount, 6 ½ "max
deep, 20 gauge, with a single lever faucet Moen Chateau 7425.  Plastic laminated
base and uppers: Wilsonart, Designer white #D354-01 (gloss finish). Provide PVC
edge banding (0.018 to match plastic laminate) Solid surface counter tops and
splash: Livingstone L104 Brisk.

 

 

SCHEDULE 1

-6-

 

 

--------------------------------------------------------------------------------

 

12.0

LABORATORY CASEWORK AND FUME HOODS

 

 

12.1

Casework: Labs will be furnished with modular, mobile metal laboratory casework
manufactured by iLab, Inc. Countertops will be chemical resistant epoxy/phenolic
resin. Island benches shall be pre-piped for Compressed Air and Lab Vacuum with
quick disconnect connections located above the ceiling. Benches with sinks will
have a single basin epoxy sink (21" x 15" x 10" deep). Sink cabinets shall have
a hot and cold water mixing faucet with a counter mounted eyewash. Sinks at
island benches will have a stainless steel glassware pegboard with drip tray and
drain hose. Benches will be pre-wired with factory installed single channel
raceways for power. Receptacles will be GFI and color coded for normal (grey)
and emergency (red) power uses.

 

 

12.2

Fume Hoods: Fume Hoods will be 6' wide, bench top hoods with a combination sash.
Hoods will be factory pre-piped and pre-wired for Vacuum, Compressed Air and
normal power with all services on each fume hood post. Hoods shall be UL 1805
listed and provide a minimum of 100 FPM exhaust with the sash in any position.
Hoods will also be provided with self-closing acid and flammable storage cabinet
bases.

 

NOTES:

 

 

1.

Each prospective build-out, including but not limited to electrical, mechanical
and plumbing design shall be reviewed and verified prior to commencement of
Construction Documents and is subject to Landlord's review and approval.

 

 

2.

Upgraded items beyond Building Standards include, but are not limited to, the
following:

 

 

1.

Cabinetry beyond 6 lineal feet standard

 

2.

Upgraded Carpet.

 

3.

Interior Windows (beyond approved side light window)

 

4.

Gypsum Board Ceilings

 

5.

Plumbing, beyond single bowl standard

 

6.

Architectural Features (i.e. Light Soffit, Curved Walls, etc., not shown on spec
plan)

 

7.

Wallcoverings

 

8.

Dedicated or Higher Voltage Electrical Outlets

 

9.

24 Hour Cooling

 

10.

Interior design and drawings for above noted upgrades

 

11.

Customized lab design

 

 

3.

The following items are responsibility of the Tenant and are excluded from the
Owner's scope of work to be provided:

 

 

SCHEDULE 1

-7-

 

 

--------------------------------------------------------------------------------

 

 

1.

Security/Access Control within the Tenant Suite.

 

2.

Signage beyond Code required egress signage.

 

3.

Audio/Visual systems

 

4.

Data distribution within the Tenant Suite

 

5.

Server Room HVAC / Dedicated system

 

6.

UPS systems for Tenant Equipment.

 

 

 

 

SCHEDULE 1

-8-

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

ADDITIONAL DISBURSEMENT BACKUP INFORMATION TO BE PROVIDED BY TENANT

 

 

–

General Contractor G702/703 - original signed and notarized

 

–



 

–

Subcontractor G702/703 or equivalent for each sub  (Copies of signed &
notarized)

 

–



 

–

Copies of executed Change Orders or executed Schedule of Values ("SOV") change
authorizations (pre GMP)

 

 

–

Unconditional Lien Releases from GC and Subs for prior payment (Civil Code §
8134)

 

–



 

–

Conditional Lien Releases from GC and Subs for payment request (Civil Code §
8132)

 

–



 

–

Releases from suppliers of materials or equipment of any purchase money security
interests

 

–



 

–

Stored Material Inventory with appropriate backup (bills of sale, evidence of
insurance {with Owner as Certificate Holder and standard additional insureds},
confirmation of location, Affidavit, etc.)

 

–



 

–

Change Order Log (need to include all pending change orders and status tracking)

 

–Clarification of self-performed vs. subcontracted work

 

–

Job Cost Activity or similar tracking of GC general conditions costs

 

–



 

–

List of all subcontractors

 

–



 

–

List of contracts/subcontracts entered into since the last request

 

–



 

–

Changes to SOV Values must be authorized by Owner either through an executed
Change Order or an executed letter of authorization (pre GMP).  Payapps
submitted with unauthorized SOV changes on G703’s will not be accepted.

 

The General Contractor shall provide all items to Landlord's Representative
directly.

 

 

 

 

SCHEDULE 2

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

ADDITIONAL CONTROL AREA AND HAZMAT STORAGE SPACES

 

[g201711082006497971085.jpg]

 



-1-

 

 

--------------------------------------------------------------------------------

 

[g201711082006498981086.jpg]

 

 

 



-2-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

MONUMENT SIGN LOCATION

[g201711082006499201087.jpg]

 

EXHIBIT D

-1-

 

 